DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 09/22/2021.  In virtue of the amendment:
Claims 1-20 are present in the instant application.
Claims 1, 8, 9, 15 and 16 are currently amended.
The Applicant’s Argument, filed on 09/22/2021, have been considered and found persuasive.  Therefore, the amended claims 1-20, after conducting of comprehensive search, are allowable.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a streetlight asset module (SAM) comprising: at least one memory block configured to store operating configuration settings of a streetlight associated with the SAM, wherein the SAM is configured to communicate the operating configuration settings of the streetlight to a control and monitoring system (CMS) node coupled to the streetlight; and wherein the CMS node is configured to communicate the operating configuration settings to a remote location using a radio communications network and with a lamp driver in the streetlight, the lamp driver comprising one of a 0-10V dimming lamp driver and a Dali dimming lamp driver” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-7 are allowed as being dependent on claim 1),
“… a streetlight comprising: a streetlight asset module (SAM) comprising at least one memory block configured to store operating configuration settings of the streetlight; and a coupling mechanism configured to connect the streetlight to a control and monitoring (CMS) node, wherein the SAM is configured to communicate the operating configuration settings of the streetlight to the CMS node; and wherein the CMS node is configured to communicate the operating configuration settings to a remote location using a radio communications network; and a lamp driver in communication with the CMS node, the lamp driver comprising one of a 0-10V dimming lamp driver and a Dali dimming lamp driver” and combination thereof, in the claim(s), i.e., claim 8 (claims 9-14 are allowed as being dependent on claim 8), and
“… a system for monitoring operating configuration settings of a streetlight, the system comprising: a streetlight asset module (SAM) comprising at least one memory block configured to store operating configuration settings of the streetlight; a control and monitoring (CMS) node in communication with the SAM and configured to receive the operating configuration settings of the streetlight from the SAM, wherein the CMS node is configured to communicate the operating configuration settings to a remote location using a radio communications network; and a lamp driver in the streetlight in communication with the CMS node, the lamp driver comprising one of a 0-10V dimming lamp driver and a Dali dimming lamp driver” and combination thereof, in the claim(s), i.e., claim 15 (claims 16-20 are allowed as being dependent on claim 15), which are not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844